Title: To George Washington from Stephen Olney, 15 March 1782
From: Olney, Stephen
To: Washington, George


                        
                            Sir,
                            Philadelphia March 15th 1782
                        
                        I am sorry that so near the opening of the Campaign, I am under the necessity of requesting a Dismission from
                            the Army, my Interest has long since demanded it, and I should have made application to that effect at the Close of Last
                            Campaign, but it was not in my Power to settle my accounts or even obtain money (of my own) sufficient to bear my expences
                            home—I have inclosed my Commission, also Certificates which shew I am not Indebted to the Public—Major Olney dont choose
                            to give me a recommandation till he is assured of Colonel Olneys approbation, as my circumstances will not admit of
                            staying till that time—I hope your Excellency will be pleased to accept of this my resignation. I Have the Honour to be your
                            Excellencys Most Obedient Humble Servant 
                        
                            S. Olney
                        
                    